Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 23, 2022

                                           No. 04-21-00436-CV

                          IN RE Thomas TERAN and Ruiz and Sons, Inc.

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On October 12, 2021, relators filed a petition for writ of mandamus. On December 18,
2021, the real party in interest filed a response, and on January 6, 2022, relators filed a reply in
support of their petition. In accordance with our memorandum opinion of this date, we
CONDITIONALLY GRANT the writ of mandamus. The trial court is directed to vacate the
September 14, 2021 Order on Nonparty Foundation Surgical Hospital of San Antonio’s Motion
for Protective Order and Motion to Quash. The writ will issue only if the trial court fails to comply
within fifteen days of the date of our opinion and order. This order is without prejudice to the trial
court’s authority to craft an order that adequately protects the interests at stake.

        This court’s March 4, 2022 order granting relators’ “Motion for Emergency Temporary
Stay of Depositions Beginning March 8, 2022 and Trial Set April 8, 2022” is DISSOLVED.

        It is so ORDERED on March 23, 2022.


                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-02455, styled Victor Galvan v. Thomas Teran and Ruiz and Sons,
Inc., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.